Case 2:18-cv-01844-GW-KS Document 255 Filed 07/26/19 Page 1 of 2 Page ID #:15926



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

  Case No.       CV 18-1844-GW-PLAx                                                Date     July 26, 2019

  Title BlackBerry Limited v. Facebook, Inc. et al                                                 Page     1 of 2

  Present: The Honorable          GEORGE H. WU, UNITED STATES DISTRICT JUDGE

                Javier Gonzalez                                                       None Present
                 Deputy Clerk                                                        Court Reporter

      Attorneys Present for Plaintiff(s)                                 Attorneys Present for Defendant(s)

                 None Present                                                         None Present

  Proceedings: IN CHAMBERS – ORDER REGARDING HEARINGS ON PENDING
               MOTIONS



          The parties have the following motions pending:
              Case No. 18-1844, Docket No. 242-2 (see also Docket No. 243): Application to File
               Documents Under Seal for Defendant Snap’s Motion for Leave to File a First
               Amended Answer and Counterclaims,1 scheduled for hearing August 15, 2019 at 8:30
               am;
              Case No. 19-1444, Docket No. 39: Defendant Twitter’s Motion to Dismiss First
               Amended Complaint, scheduled for hearing August 29, 2019 at 8:30 am by means of
               Court Order with briefing schedule entered at Docket No. 38 in that case;
              Case No. 18-1844, Docket No. 239: Defendants Facebook and Snap’s Consolidated
               Motion for Summary Judgment of Invalidity of the ’351, ’929, and ’120 Patents, set
               for hearing August 29, 2019 at 8:30 am by means of Court Order entered at Docket
               No. 231 in that case;
              Case No. 18-1844, Docket No. 244: BlackBerry’s Motion for Partial Summary
               Judgment of Infringement of the ’084 Patent, set for hearing September 5, 2019 at

          1
            The only occurrence of this motion on the docket is as an attachment to an application to seal. However,
  BlackBerry has proceeded to file an opposition to the motion as if properly filed and noticed for hearing for August
  15, 2019.

  CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk JG
Case 2:18-cv-01844-GW-KS Document 255 Filed 07/26/19 Page 2 of 2 Page ID #:15927



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 18-1844-GW-PLAx                                   Date      July 26, 2019

  Title BlackBerry Limited v. Facebook, Inc. et al                                   Page     2 of 2

              8:30 am;
             Case No. 18-1844, Docket No. 247: BlackBerry’s Motion for Partial Summary
              Judgment of Infringement of the ’250, ’173, and ’120 Patents, set for hearing
              September 5, 2019 at 8:30 am.
  For reasons of calendar management and judicial economy, the Court MOVES the hearing on
  each pending motion to the same date/time, September 5, 2019 at 8:30 am.
          The reply to the Motion for Leave to File a First Amended Complaint remains due on
  August 1, 2019. All oppositions to the summary judgment motions shall be due on August 8,
  2019 and all replies to the summary judgment motions shall be due on August 15, 2019. The
  reply to Twitter’s Motion to Dismiss the First Amended Complaint also remains due on August
  15, 2019.




  CV-90                            CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk JG
